Name: Commission Regulation (EC) No 929/96 of 23 May 1996 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 127/2 EN Official Journal of the European Communities 25. 5 . 96 COMMISSION REGULATION (EC) No 929/96 of 23 May 1996 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), as amended by Regulation (EC) No 2870/95 (2), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3079/95 of 21 December 1995 allocating, for 1996, Community catch quotas in Greenland waters (3), provides for Greenland halibut quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of Greenland halibut in the waters of ICES divisions V, XIV (Greenland waters) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom have reached the quota allocated for 1996; whereas the United Kingdom has prohibited fishing for this stock as from 26 April 1996; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of Greenland halibut in the waters of ICES divi ­ sions V, XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quota allo ­ cated to the United Kingdom for 1996. Fishing for Greenland halibut in the waters of ICES divi ­ sions V, XIV (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of applica ­ tion of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 26 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 301 , 14. 12 . 1995, p. 1 . 0 OJ No L 330, 30. 12. 1995, p. 64.